


116 S4170 IS: Enhancing Oversight to End Discrimination in Policing Act
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4170
IN THE SENATE OF THE UNITED STATES

July 2, 2020
Ms. Warren (for herself, Mr. Durbin, Ms. Hirono, Mr. Blumenthal, Mr. Markey, Mr. Sanders, Mr. Wyden, Mrs. Gillibrand, Ms. Duckworth, Mr. Van Hollen, Mr. Merkley, Mr. Heinrich, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To reform pattern or practice investigations conducted by the Department of Justice, and for other purposes.


1.Short titleThis Act may be cited as the Enhancing Oversight to End Discrimination in Policing Act. 2.Rescission of Department of Justice memorandum relating to civil consent decreesThe memorandum issued by the Attorney General titled Principles and Procedures for Civil Consent Decrees and Settlement Agreements with State and Local Governmental Entities on November 8, 2018, or any other substantially similar memorandum, shall have no force or effect. 
3.Funding for pattern or practice investigations
(a)Additional fundingThere are authorized to be appropriated, in addition to any other amounts authorized, $445,000,000 to the Civil Rights Division of the Department of Justice for each of fiscal years 2020 through 2029, of which not less than $100,000,000 shall be made available each fiscal year for investigations conducted under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601).  (b)Unlawful conductSection 210401(a) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601(a)) is amended by inserting including a prosecutor or other agency involved in the administration of justice, before to engage. 
(c)Authority for State investigationsSection 210401(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601(b)) is amended— (1)by inserting (1) Federal enforcement.— before Whenever; 
(2)in paragraph (1), as so designated, by striking paragraph (1) and inserting subsection (a); and (3)by adding at the end the following:

(2)State enforcement
(A)In generalWhenever an attorney general of a State has reasonable cause to believe that a violation of subsection (a) has occurred by a governmental authority, or agent thereof, of the State, including a prosecutor or other agency involved in the administration of justice, the attorney general, or another official or agency designated by a State, may in a civil action brought in any appropriate district court of the United States obtain appropriate equitable and declaratory relief to eliminate the pattern or practice. (B)Technical assistanceThe Attorney General shall provide technical assistance and training to States and units of local government to assist States and units of local governments in carrying out pattern or practice investigations and cases..
(d)Grant program
(1)DefinitionsIn this subsection— (A)the term State means each of the several States, the District of Columbia, and each commonwealth, territory, or possession of the United States; and
(B)the term Tribal government means the governing body of an Indian Tribe included on the most recent list published by the Secretary pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).  (2)AuthorizationThe Attorney General may award grants to States and Tribal governments to assist such States and Tribal governments in pursuing pattern or practice investigations and cases under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601).
(3)ApplicationTo be eligible to receive a grant under this subsection, a State or Tribal government shall submit an application to the Attorney General that— (A)contains clearly defined and measurable objectives for the grant funds; 
(B)describes how the State or Tribal government intends to use the grant funds to pursue pattern or practice investigations and cases under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601); and (C)outlines the qualifications and training of the attorneys, staff, and other personnel who are, or who may be, assigned to lead or assist pattern or practice investigations and cases.
(4)Required reporting
(A)Grantee reportingIn each fiscal year a State or Tribal government receives a grant under this subsection, the State or Tribal government shall submit to the Attorney General a report detailing— (i)how the grant funds were used; and
(ii)the progress made towards addressing patterns and practices identified under section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12601). (B)Reports to CongressNot later than 1 year after the date of enactment of this Act, and once each year thereafter, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the grant program established under this subsection, which shall include—
(i)a detailed summary of how grant funds awarded under the grant program were used; and (ii)recommendations, if any, for improvements needed for the grant program.
(5)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General $150,000,000 for each of fiscal years 2020 through 2029 to carry out this subsection.  